 


109 HRES 680 EH: Recognizing Dr. I. King Jordan for his contributions to Gallaudet University and the deaf and hard of hearing community.
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 680 
In the House of Representatives, U. S., 
 
March 28, 2006 
 
RESOLUTION 
Recognizing Dr. I. King Jordan for his contributions to Gallaudet University and the deaf and hard of hearing community. 
 
 
Whereas in 1988, Dr. I. King Jordan became the first deaf President of Gallaudet University, and the first deaf president of any institution of higher education in the United States; 
Whereas Gallaudet University grants more bachelor’s degrees to deaf people than any other institution of higher learning in the world, is the only such institution serving primarily deaf and hard of hearing students, and provides groundbreaking research in the field of deafness; 
Whereas deaf and hard of hearing graduates of Gallaudet University serve as leaders around the globe; 
Whereas Dr. I. King Jordan graduated from Gallaudet University in 1970 with a B.A. in Psychology, and received both a master’s degree and a doctorate in Psychology from University of Tennessee by 1973; 
Whereas before his appointment as president, Dr. I. King Jordan served as the Chair of the Department of Psychology and Dean of the College of Liberal Arts and Science at Gallaudet University; 
Whereas Dr. I. King Jordan was a research fellow at Donaldson’s School for the Deaf in Edinburgh, Scotland, an exchange scholar at Jagiellonian University in Krakow, Poland, and a lecturer at schools in Paris, Toulouse, and Marseille, France; 
Whereas from 1997 to 2001, Dr. I. King Jordan led the first comprehensive capital campaign for Gallaudet University and successfully raised nearly $40,000,000, which was used by the University to strengthen academic programs, increase the endowment, and construct the Student Academic Center; 
Whereas Dr. I. King Jordan established the President’s Fellow program to increase the number of deaf and hard of hearing faculty members by providing support for deaf and hard of hearing college graduates to complete their terminal degree; 
Whereas in 1988, Dr. I. King Jordan proclaimed to the world, Deaf people can do anything, except hear.; 
Whereas Dr. I. King Jordan is a strong advocate on the national and international level for deaf people and people of all disabilities, and was a lead witness in support of the Americans with Disabilities Act (ADA) during a joint session of Congress prior to the passage of ADA; 
Whereas in July 2005, Dr. I. King Jordan received the George Bush Medal for the Empowerment of People with Disabilities, an award established to honor those individuals who perform outstanding service to encourage the spirit of ADA throughout the world; 
Whereas Dr. I. King Jordan served in the Navy from 1962 to 1966; 
Whereas Dr. I. King Jordan has shared nearly 38 years of marriage with Linda Kephart, with whom he has two children, King and Heidi; 
Whereas Dr. I. King Jordan is a strong supporter of physical fitness and has completed more than 200 marathons and 40 100-mile marathons; 
Whereas Dr. I. King Jordan will retire as the first deaf president of Gallaudet University on December 31, 2006; and 
Whereas Dr. I. King Jordan is an accomplished, respected leader who devoted his life to Gallaudet University and efforts to improve the quality of life for individuals who are deaf or hard of hearing, and individuals with disabilities: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Dr. I. King Jordan on his retirement; and 
(2)expresses appreciation to Dr. I. King Jordan for his many years of dedicated service to Gallaudet University, to the deaf and hard of hearing community, and to all individuals with disabilities. 
 
Karen L. HaasClerk. 
